OPINION ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing, we certify that our affirmance, Fla.App., 446 So.2d 103, in this case passed upon the same question we certified to be of great public importance in Rotenberry v. State, 429 So.2d 378 (Fla. 1st DCA 1983), which is:
IF THE STATE HAS THE BURDEN TO PROVE BEYOND A REASONABLE DOUBT THAT A DEFENDANT WAS NOT ENTRAPPED WHEN THAT DEFENSE HAS BEEN RAISED, IS THE GIVING OF THE PRESENT ENTRAPMENT INSTRUCTION AS SET FORTH IN STANDARD JURY INSTRUCTION 3.04(c) ALONG WITH THE GENERAL REASONABLE DOUBT INSTRUCTION SUFFICIENT, NOTWITHSTANDING THE. DEFENDANT HAVING SPECIFICALLY REQUESTED THE COURT TO INSTRUCT THE JURY THAT THE STATE MUST PROVE BEYOND A REASONABLE DOUBT THAT THE DEFENDANT WAS NOT THE VICTIM OF ENTRAPMENT BY LAW ENFORCEMENT OFFICERS?
Accordingly, we adhere to our affirmance and certify the identical question in Roten-berry, as passing upon a matter of great public importance. Mandate in this case will be withheld during the period provided for invoking Supreme Court review and thereafter, if review is sought, pending final disposition by the Supreme Court of Florida of any petition for review.
LARRY G. SMITH, WENTWORTH and JOANOS, JJ., concur.